 SONOCO PRODUCTS COMPANY637SonocoProductsCompanyandBrotherhood ofTeamsters and Auto Truck Drivers,Local No. 70,InternationalBrotherhoodofTeamsters,Chauffeurs,WarehousemenandHelpersofAmerica,andWarehouse,Processing and AlliedWorkersLocalNo.6,InternationalLongshoremen's and Warehousemen'sUnion, Joint.PetitionerSonocoProductsCompanyandBrotherhood ofTeamsters and Auto Truck Drivers, Local No. 70,InternationalBrotherhoodofTeamsters,Chauffeurs,WarehousemenandHelpersofAmerica,andWarehousemen,ProcessingandAlliedWorkersLocalNo.6,InternationalLongshoremen'sandWarehousemen'sUnion.Cases 20-RC-6773 and 20-CA-4336November 18, 1969SUPPLEMENTAL DECISION ANDORDERBY MEMBERSFANNING, BROWN, AND Z,GORIAOn February 3, 1966, the Unions herein filed ajointpetitioninCase20-RC-6773 seeking torepresent certain of Respondent's employees. Anelectionwas held on March 23, which the Unionslost.The Unions thereupon filed Objections toConduct Affecting the Results of the Election. OnJuly13theRegionalDirectorsustainedtheobjections, set aside the election, and ordered a newelection.Respondent's Request for Review of theRegional Director's ruling was denied by the BoardOn August 17, 1966, a second election wasconducted, which the Unions won. Respondent thenfiled timely objections to the election. On September30, the Regional Director overruled the objectionsandcertifiedtheUnionsastheexclusiverepresentative of the employees in the unit foundappropriate in the aforesaid case. On or aboutOctober 5, Respondent filed a Request for Reviewof the Regional Director's Decision, which wasdenied by the BoardOn December 2, 1966, and thereafter, Respondentrefused to bargain with the Unions. The RegionalDirector on February 16, 1967, issued a complaintinCase 20-CA-4336 alleging that Respondent hadengaged in unfair labor practices in violation ofSection 8(a)(5) and (1) and Section 2(6) and (7) oftheNational Labor Relations Act. On April 10,1967, the General Counsel filed a Motion forSummary Judgment. On June 19, 1967, the Boardgranted the motion and issued the usual bargainingorder.Thereafter,Respondent filed a petition forreview with the United States Court of Appeals' fortheNinth Circuit, and the Board's General Counselfileda cross-petition for enforcement. The Courtheld' that the first election was properly set aside,but that Respondent's objections to the secondelection raised substantial and material issues of factwhich should have been resolved at a hearing. TheCourt remanded the case to the Board for furtherproceedings to determine (1) whether threats hadbeen made to Jack Mendonca, (2) whether threatsor promises had been made to James Scroggins, (3)whether Ray Gonzales interfered with the electionby conduct around the polling place on the day ofthe second election, and (4) whether, in view of allthe circumstances, the election of August 17, 1966,was free and fair.In conformity with the Court's order, the Board,onOctober 1, 1968, remanded the case to theRegional Director for Region 20 for the purpose ofconducting a hearing on the specified issues. OnMay 5, 1969, following a hearing, the dulydesignated Trial Examiner, Irving Rogosin, issuedhisDecision finding that (1) no threats were madeto Jack Mendonca on the day of the first election ofsuch a nature as to affect the results of the secondelection on August 17, 1966; (2) no threats weremade to James Scroggins which interfered with oraffected the results of the second election; (3) RayGonzales did not interfere with the second electionby conduct in the vicinity of the polling place; and(4) in view of all the circumstances, the election heldon August 17, 1966 was free and fair.Accordingly, the Trial Examiner recommendedthat the Employer's objections to the conduct of theelection held on August 17, 1966, be overruled intheirentirety.Thereafter,Respondentfiledexceptions to the Trial Examiner's Decision, and asupporting brief, and the Joint Petitioner filed abrief answering the Employer's exceptions.Pursuant to the provisions of Section 3(b) of theNationalLabor Relations Act, as amended, theNational Labor Relations Board has delegated itspowersinconnectionwiththiscasetoathree-member panel.The Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that noprejudicial error was committed. The rulings arehereby affirmed. The Board has considered the TrialExaminer's Decision, the exceptions, the briefs, andthe entire record in this case, and hereby adopts thefindings, conclusions, and recommendations of theTrialExaminer,assupplemented andmodifiedbelow.2'SonocoProducts Company v N L R B,399 F 2d 835 (1968)The Court, in its remand, adverted to "telephone calls" made toMendonca subsequent to the first election, and directed that they beconsidered in combination with the threats made to him on the day of thatelectionMendonca testified that about 3 days after the first election helearned that Nunes, one of the Union representatives who had threatenedhim on the day of the election, was trying to reach him on the phone, thatalthough he was "kind of scared," he called Nunes, but that all Nuneswanted was to ask him why he was opposed to the Union According toMendonca, "a few words were said That was it He didn't refer back toanything that had happened the first (election) day, or anything like that,so 1 just hung up and that was it " Mendonca reported this conversation toHughes, the Respondent's plant manager and told him that "the matter ofwhich was between him (Nunes) and me were cleared up " Mendonca didnot testify to any other calls prior to the second election, or to any furthercontact with a union representative which might have tended to preserve or179NLRBNo. 101 638DECISIONS OF NATIONAL LABOR RELATIONS BOARDAccordingly,the Boardfinds that thecertificationissuedbytheBoardinCase 20-RC-6773 onrevive any original feeling of intimidationWe find that Mendonca's singletelephone talk with Nunes was innocuous in itself, and when considered incombination with the threat, as the Court directed, adds nothing ofcoercive importThe Trial Examiner, in evaluating the import on the second election ofthe threats on the day of the first election, noted,interalia,that "after theepisode Mendonca reported to Hughes that the matter had been cleared upby a telephone call and, presumably, the effects of the union remarks orconduct directed against him had been dissipated " In doing so, however,the Trial Examiner apparently overlooked Mendonca's later testimony thathe was not referring to the threats themselves as having been cleared up,but only to his concern over -the subsequent telephone call In our ownevaluation of this issue, we have taken the Trial Examiner's overstatementinto account and have discounted it accordinglyWe are neverthelesspersuaded on the basis of the Trial Examiner's other findings, which wefind are fully supported by the record, that the "totality of circumstances"in this case does not justify a finding that the threats made to Mendoncaon the day of the first election were such as to interfere with the fair andfree conduct of the second election, held 5 months laterSeptember 30, 1966, was valid, that the Union hassincethatdatebeen the' exclusive bargainingrepresentative of the employees in the appropriateunit therein described, and that Respondent, byrefusing to bargain collectively with the Union on orabout December 2, 1966, and at all times thereafter,violated Section 8(a)(5) and (1) of the Act.ORDER'Pursuant to Section 10(c) of theNational LaborRelationsAct,asamended,theNational LaborRelations Board reaffirms in all respects its Order inCase 20-CA-4336,issued on June19, 1967, which,interalia,directsRespondent to recognize andbargainwith the Union.